Citation Nr: 0711624	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right buttock, Muscle Group 
XVIII.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The medical evidence shows that the shrapnel wound to the 
veteran's right buttock is no more than moderate, and is not 
consistent with a moderately severe disability of the 
muscles.  

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
residuals of a shell fragment wound to the right buttock, MG 
XVIII, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 
4.73, 4.118, Diagnostic Codes (DCs) 5318, 7801, 7802, 7803, 
7804, 7805 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In considering the residuals of a muscle injury, it is 
essential to trace the medical-industrial history of the  
disabled person from the original injury, considering the  
nature of the injury and the attendant circumstances, and the  
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Under the criteria for rating muscle injuries, 
disabilities are characterized as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.  A through- 
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.

A slight disability of the muscles anticipates a simple 
muscle wound without debridement or infection.  There should 
be a service department record of superficial wound with 
brief treatment and return to duty.  There should also be 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Additionally, there should 
be objective findings of minimal scarring and no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.

A moderate disability of the muscles anticipates a through  
and through or deep penetrating wound of short track from a  
single bullet, small shell or shrapnel fragment, without  
explosive effect of high velocity missile, residuals of  
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability of the muscles anticipates a  
through and through or deep open penetrating wound by a small  
high velocity missile or a large low- velocity missile, with  
debridement, prolonged infection, or sloughing of soft parts,  
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.   
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance, when compared with the sound side, 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).   

The veteran has been assigned a 10 percent rating under DC 
5318.  The function of Muscle Group XVIII is outward rotation 
of thigh and stabilization of the hip joint.  38 C.F.R. § 
4.73, Diagnostic Code 5318 (2006).  The muscles involved are 
pelvic group 3.  Id.  A moderate injury to this muscle group 
is evaluated as 10 percent disabling, while a moderately 
severe injury is evaluated as 20 percent disabling.  Id.    
 
Service medical records reflect that the veteran sustained a 
penetrating shell fragment would to the right hip on December 
26, 1944.  He underwent debridement and removal of foreign 
bodies.  He remained hospitalized until February 3, 1945 when 
it was noted that the wound was completely healed.  It was 
noted that the buttock was still tender, but the veteran was 
up and about.  On discharge in October 1945, no 
musculoskeletal defects or neurological defects were noted. A 
1-2 inch scar was noted near the right hip.  Thus, while the 
veteran was treated with antibiotics, there was no prolonged 
treatment for infection which is usually associated with a 
moderately severe injury.  There was no sloughing of soft 
parts, or intermuscular scarring, also characteristic of a 
moderately severe injury.  Thus, the service medical records 
show that the veteran sustained a moderate injury to his 
right hip during service.   

VA examination report dated in November 1948 showed that the 
veteran had right hip pain.  Examination showed a one by one 
and a half inch scar which was attached, non-tender, and well 
healed on the right buttock.  There was no loss of muscle 
substance or function, and no sensory changes.  

Thereafter, there is no showing in the record of a reference 
to the right hip shell wound until 2004.  (See, private 
records beginning in 1992 to 2001 and VA outpatient treatment 
records from June 2004 to March 2005).  On VA examination in 
June 2004, the veteran complained of pain in the right hip 
radiating to the right lateral leg.  The examiner noted a 3x3 
cm. well healed shrapnel wound that is deep and attached to 
underlying fascia, located over the gluteus maximus.  He had 
5/5 strength in his quads and hamstrings, and 4+/5 hip 
abductors on the right with 5/5 on the left.  Flexors were 
5/5 bilaterally and extensors were 4+/5 on the right and 5/5 
on the left.  He was noted to be neurologically intact 
distally with no numbness or tingling and normal sensation 
throughout his right lower extremity.  The right hip showed 
symmetric range of motion to the left.  There was no muscle 
herniation.  X-rays showed mild osteoarthritic changes of 
both hips.  The examiner stated that the veteran believed his 
pain in the right hip was due to his old shrapnel wound, but 
that he thought another possible etiology could be pain from 
the lumbar spine.  It was noted that he forward flexed to 90 
degrees without pain and had a negative straight leg raising.  

VA general examination conducted in June 2004 showed a large 
healed wound of the right hip that appeared to be a gunshot 
wound.  No neurologic abnormalities were noted.  

The above noted VA examination reports show that residuals 
from the shrapnel fragment wound are not consistent with a 
moderately severe disability of the muscles.  The veteran's 
current complaints are discomfort and pain in the right hip.  
The objective medical findings of record note the presence of 
a residual scar but no other significant findings.  There is 
no muscle or soft tissue loss associated with the shell 
fragment wound.  The June 2004 examiner did not note evidence 
of muscle weakness or joint damage as a result of the shell 
fragment wound.  Thus, the symptomatology associated with the 
veteran's right hip disability is not consistent with a 
moderately severe disability of the muscles.

As noted above, there is a residual "well-healed" scar on the 
right buttock.  The scar is non-tender and there is no 
numbness, and no showing of loss of underlying tissue.  As 
such, there are no residual findings associated with the 
scar.  The medical evidence fails to show that the scar is of 
such size or severity to warrant a higher rating.  Under the 
schedule for evaluating skin disorders, the veteran is not 
entitled to a compensable rating under Diagnostic Codes 7803 
(superficial unstable scars), or 7804 (superficial scars 
painful on examination).  

A rating under Diagnostic Code 7805, which rates scars on 
limitation of function of part affected, would involve 
overlapping with the symptomatology considered for the 
veteran's 10 percent rating under Diagnostic Code 5318, and 
as such, also is not warranted. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2006); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2006).  Additionally, the veteran's residual scar measures 
in size less than the dimension of 144 square inches (929 
square centimeters) necessary to warrant a 10 percent rating 
under Diagnostic Code 7802. 38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2006).  Similarly, the veteran's residual scar 
measures in size less than the dimension of 6 square inches 
(39 square centimeters) necessary to warrant a 10 percent 
rating under Diagnostic Code 7801.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2006).

Thus, the veteran is not entitled to a separate compensable 
rating for the residual scar under the schedule for 
evaluating skin disorders.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2006).  

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to an even higher rating 
under any of them for his right hip disability.  A higher 
rating under 38 C.F.R. 4.71a, Diagnostic Codes 5250, 5254, 
5255 (2006) is not available.  In regard to Diagnostic Code 
5250 (ankylosis of the hip), the medical evidence shows that 
the veteran's right hip is ankylosed.  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) (defining ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).  The veteran does 
not have flail joint of the hip so as to preclude an 
evaluation under Diagnostic Code 5254.  In regard to 
Diagnostic Code 5255 (impairment of femur), radiographic 
studies show that there is no malunion of the femur 
attributable to the service-connected right hip disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2006).


A higher rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8520 through 8530, 8620 through 8630, or 8720 through 8730, 
(diseases of the peripheral nerves) is also not warranted.  
The neurological findings in June 2004 show that there are no 
neurological deficits attributable to the service-connected 
right hip disability. 

The Board has considered the functional impairment which can 
be attributed to pain and weakness.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In 
this case, a rating in excess of 10 percent is not warranted 
on the basis of additional functional loss due to pain and 
weakness.  While the veteran's reports of pain have been 
considered, the June 2004 VA examination report shows that 
the veteran has symmetric range of motion as compared with 
the left hip.  In addition, there was no evidence of atrophy, 
laxity, incoordination or neurological impairment.  The Board 
therefore finds that the record does not show that the 
veteran's functional loss due to his service-connected wound 
supports the assignment of a rating higher than the 10 
percent rating now assigned.  

Accordingly, the Board finds that the veteran's service- 
connected right hip disability more closely approximates the  
criteria associated with the currently assigned 10 percent  
rating under 38 C.F.R. § 4.73, Diagnostic Code 5318 (2006).  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's April 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
September 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  The letter also asked the veteran to send VA whatever 
evidence he had pertaining to his claim.  

The April 2004 letter did not, however, address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection for an ankle 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  That information was 
included in a June 2006 letter to the veteran.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining some service medical records, obtaining private 
treatment records, and scheduling the veteran for an 
examination.   He has not identified any records which could 
be pertinent to his claim that have not been secured.  There 
is no indication that there are any outstanding records that 
are pertinent to this claim.  In addition, although the 
veteran's representative argues that the June 2004 VA 
examination is too old to adequately evaluate the veteran's 
current disability, the Board does not find any statements by 
the veteran to the effect that his disability has worsened 
since that examination, such that it no longer accurately 
reflects his current level of disability.  Rather, his VA 
Form 9 dated in August 2005, which is cited by the 
representative, indicates that the pain has increased and the 
veteran has experienced loss of motion since the injury, 
which occurred in service.  The Board concludes that the 
evidence does not suggest that an additional examination is 
needed to accurately evaluate the veteran's disability.




ORDER

An increased rating beyond 10 percent for service-connected 
shell fragment wound to the right buttock, Muscle Group XVIII 
is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


